Case 1:20-cv-01395-LDH-RER Document 1 Filed 03/16/20 Page 1 of 16 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
VICTOR MANNARINO,                                                       COMPLAINT

                                             Plaintiff,

                             -against-

INTER-CON SECURITY SYSTEMS, INC.

                                             Defendant.
-------------------------------------------------------------------X

        U   Plaintiff Victor Mannarino (“Plaintiff”), by his attorneys, Korder Law, for his complaint

against Defendant Inter-Con Security Systems, Inc. (“Defendant”) alleges the following:

                                     PRELIMINARY STATEMENT
                                     U




        1.        Plaintiff brings this action against Defendant for disability discrimination

pursuant to the Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12101, et seq. (“ADA”),

New York State Human Rights Law, N.Y. Exec. Law §§ 290, et seq. (“NYSHRL”), and New

York City Human Rights Law, N.Y.C. Admin. Code §§ 8-107, et seq. (“NYCHRL”).

            2.    After more than two decades of distinguished service protecting the judiciary,

staff, and public in the federal courts, Defendant unlawfully terminated Plaintiff on the basis of

disability. Although Plaintiff had been diagnosed with heart disease and had a pacemaker

implanted several years before Defendant terminated him, throughout his employment, he was

able to, and actually did, perform the essential functions of the position that he held without a

reasonable accommodation.                Nonetheless, without any business or medical justification,

Defendant subjected Plaintiff to unlawful medical examinations and inquiries and then, based on

the results of those unlawful medical examinations and inquiries, unlawfully removed Plaintiff

from duty and terminated him.



                                                          1
Case 1:20-cv-01395-LDH-RER Document 1 Filed 03/16/20 Page 2 of 16 PageID #: 2



        3.      But for Defendant’s unlawful termination of Plaintiff, he would still be protecting

the judiciary, staff, and public in the federal courts.       Because of Defendant’s disability

discrimination against him, Plaintiff has, inter alia, lost his union wages and benefits, been

relegated to part-time minimum-wage employment, and suffered significant emotional distress.

                                     DEMAND FOR JURY TRIAL

        4.      Pursuant to Fed. R. Civ. P. 38, Plaintiff hereby demands a jury trial on all the

issues so triable.

                                          THE PARTIES

        5.      Plaintiff is an individual residing at 7 Vahlsing Way, Robbinsville, NJ 08691.

        6.      Upon information and belief, Defendant is a California corporation with its

principal place of business at 10 South De Lacey Avenue, Pasadena, CA 91105.

                                 JURISDICTION AND VENUE
                                 U




        7.      Pursuant to 28 U.S.C. § 1331, this Court has federal-question jurisdiction over

Plaintiff’s claims pursuant to the ADA.

        8.      Pursuant to 28 U.S.C. § 1367(a), this Court has supplemental jurisdiction over

Plaintiff’s claims pursuant to the NYSHRL and NYCHRL.

        9.      Pursuant to 28 U.S.C. §§ 1332(a)(1), (c)(1), this Court has diversity jurisdiction

because the matter in controversy exceeds the sum of seventy-five thousand dollars ($75,000.00)

exclusive of interest and costs, Plaintiff is a citizen of New Jersey, and Defendant is a citizen of

California.

        10.     Pursuant to 28 U.S.C. § 1391(b)(2), the Eastern District of New York is the

proper venue because a substantial part of the events or omissions giving rise to the claim

occurred in the Eastern District of New York.



                                                 2
Case 1:20-cv-01395-LDH-RER Document 1 Filed 03/16/20 Page 3 of 16 PageID #: 3



                                    FACTUAL ALLEGATIONS
                                    U




        11.     Plaintiff was employed as a police officer for the New York City Police

Department from around 1969, when he graduated from the Police Academy, to around 1990,

when he retired.

        12.     Plaintiff’s 21 years of experience in law enforcement, inter alia, made him well-

suited to protect the judiciary, staff, and public in the federal courts.

        13.     For around 22 years, from around February 1, 1992 to around January 14, 2015,

Plaintiff was employed as a Court Security Officer (“CSO”) for the U.S. Marshals Service

(“USMS”) in the federal courts in the Second Circuit.

        14.     As a CSO, Plaintiff’s job duties included, inter alia, monitoring points of ingress

and egress to the courthouse, scanning and searching members of the public seeking access to the

courthouse, monitoring security cameras, and providing security services during court

proceedings.

        15.     Throughout Plaintiff’s employment as a CSO for USMS, he never had any trouble

performing any of his job duties.

        16.     Throughout Plaintiff’s employment as a CSO for USMS, he never had any trouble

exerting himself physically—e.g., running up multiple flights of stairs to quickly respond to

alarms; even in non-emergencies, Plaintiff usually chose to use the stairs instead of the elevators

to get exercise.

        17.     Throughout Plaintiff’s employment as a CSO for USMS, he was never disciplined

or counseled about his performance of his job duties.

        18.     Plaintiff is not aware of any complaints from anyone about his performance of his

job duties at any time during his employment as a CSO.



                                                   3
Case 1:20-cv-01395-LDH-RER Document 1 Filed 03/16/20 Page 4 of 16 PageID #: 4



       19.    Throughout Plaintiff’s employment as a CSO for USMS, he was employed by

various vendors that provide security services in the federal courts in the Second Circuit under

contracts with USMS.

       20.    Upon information and belief, Defendant is “one of the largest security companies

in the world, employing tens of thousands of individuals not only throughout the United States,

but also across 20 countries and four continents” whose clients include “federal, state and local

governments, multinational corporations, public utilities and high net worth individuals.” About

Us, Inter-Con Security, (March 6, 2020, 1:54 PM), https://www.icsecurity.com/about-us/.

       21.    From around October 2013 to the end of Plaintiff’s employment as a CSO for

USMS, Defendant was the vendor that provided security services in the federal courts in the

Second Circuit under a contract with USMS.

       22.    From around October 2013 to the end of Plaintiff’s employment as a CSO for

USMS, Defendant was Plaintiff’s employer.

       23.    During the period that Plaintiff was employed by Defendant, Plaintiff was

assigned to the United States Bankruptcy Court for the Eastern District of New York.

       24.    Pursuant to the contracts between the various vendors that provide security

services in the federal courts in the Second Circuit and USMS, each CSO was required to

undergo a medical examination at the beginning of his employment and then annually

throughout his employment.

       25.    Based on the results of the medical examinations, Federal Occupational Health

(“FOH”) may determine that the CSO is medically qualified or medically disqualified.

       26.    If, based on the results of the medical examinations, FOH is unable to determine

that the CSO is medically qualified or medically disqualified, FOH may defer its determination



                                               4
Case 1:20-cv-01395-LDH-RER Document 1 Filed 03/16/20 Page 5 of 16 PageID #: 5



and request additional information and then, based on the additional information, determine that

the CSO is medically qualified or medically disqualified.

       27.      From the beginning of his employment as a CSO through 2013, Plaintiff

underwent the required medical examinations and was never removed from duty or medically

disqualified.

       28.      In or around August 2008, Plaintiff was diagnosed with heart disease and had a

pacemaker implanted.

       29.      Throughout his employment as a CSO for USMS, Plaintiff was cleared by his

doctors to perform all of his job duties without any restrictions or accommodations.

       30.      Plaintiff’s heart disease and pacemaker never affected his ability to perform any

of his job duties at any time during his employment as a CSO for USMS.

       31.      On or around February 25, 2014, as required by Defendant pursuant to its contract

with USMS, Plaintiff underwent his annual medical examination for 2014.

       32.      On or around July 21, 2014, based on the results of the February 25, 2014 annual

medical examination, FOH deferred its determination and requested additional information.

       33.      FOH’s decision to defer its determination was ostensibly based on premature

ventricular contractions (“PVCs”) during a resting electrocardiogram.

       34.      The additional information that FOH requested included, inter alia, the results of

a Bruce protocol treadmill exercise stress test (“stress test”).

       35.      On or around July 30, 2014, USMS advised Defendant of FOH’s request for

additional information, and Defendant requested the additional information from Plaintiff.




                                                   5
Case 1:20-cv-01395-LDH-RER Document 1 Filed 03/16/20 Page 6 of 16 PageID #: 6



        36.     On or around August 7, 2014, Plaintiff took a stress test, the results of which were

submitted to FOH, in which he reached 79% of his maximum predicted heart rate (“MPHR”) and

7.5 metabolic equivalent of tasks (“METS”).

        37.     On or around August 29, 2014, based on the results of the August 7, 2014 stress

test, FOH again deferred its determination, again requested additional information, and

recommended that Plaintiff be removed from duty.

        38.     The additional information that FOH requested included, inter alia, the results of

another stress test.

        39.     On or around September 8, 2014, based on FOH’s recommendation, USMS

advised Defendant to remove Plaintiff from duty, and Defendant removed Plaintiff from duty

without making any effort to evaluate or challenge FOH’s recommendation.

        40.     On or around November 6, 2014, Plaintiff took a second stress test, in which he

reached 91% of his MPHR and 5.6 METS.

        41.     On or around November 25, 2014, apparently before the results of the November

6, 2014 stress test were submitted to FOH, FOH determined that Plaintiff was conditionally

medically qualified, recommended that Plaintiff be returned to full and unrestricted duty, and

again requested additional information, including, inter alia, the results of another stress test.

        42.     On or around December 1, 2014, based on FOH’s recommendation, USMS

advised Defendant to return Plaintiff to full and unrestricted duty, and Defendant returned

Plaintiff to full and unrestricted duty.

        43.     Upon information and belief, Defendant would not have returned Plaintiff to full

and unrestricted duty if it believed that he posed a danger to himself or anyone else or was

otherwise unable to perform the essential functions of the CSO position.



                                                  6
Case 1:20-cv-01395-LDH-RER Document 1 Filed 03/16/20 Page 7 of 16 PageID #: 7



        44.    On or around December 11, 2014, Plaintiff took a third stress test, in which he

reached 71% of his MPHR and 9.3 METS.

        45.    On or around December 17, 2014, Plaintiff took a fourth stress test, in which he

reached 82% of his MPHR and 10.0 METS.

        46.    On or before December 17, 2014, the results of the November 6, 2014, December

11, 2014, and December 17, 2014 stress tests were submitted to FOH.

        47.    On or around January 12, 2015, based on the results of the November 6, 2014,

December 11, 2014, and December 17, 2014 stress tests, FOH again deferred its determination,

again requested additional information, and again recommended that Plaintiff be removed from

duty.

        48.    On or around January 14, 2015, based on FOH’s recommendation, USMS advised

Defendant to again remove Plaintiff from duty, and Defendant again removed Plaintiff from duty

without making any effort to evaluate or challenge FOH’s recommendation.

        49.    From around December 1, 2014, when Defendant returned Plaintiff to full and

unrestricted duty, to around January 14, 2015, when Defendant again removed Plaintiff from

duty, Plaintiff continued to perform his job duties without any trouble, restrictions, or

accommodations.

        50.    On or around January 18, 2015, additional information was submitted to FOH; the

additional information included but was not limited to a letter from Plaintiff’s treating

cardiologist, which stated, inter alia, that Plaintiff had reached a level of 10.1 METS on a stress

test and was capable of physical exertion.




                                                7
Case 1:20-cv-01395-LDH-RER Document 1 Filed 03/16/20 Page 8 of 16 PageID #: 8



        51.     On or around February 3, 2015, notwithstanding the additional information that

was submitted to FOH on or around January 18, 2015, FOH determined that Plaintiff was not

medically qualified.

        52.     The basis of FOH’s determination that Plaintiff was not medically qualified was

ostensibly his failure to reach 100% of his MPHR and/or 10 METS on one or more of the stress

tests, which, according to the Judicial Security Division Medical Review Form dated January 18,

2015, ostensibly demonstrated an “inability to perform the essential functions of the job (e.g.,

running in pursuit and then subduing an individual, dragging a colleague or victim out of harm’s

way, or running up 2-3 flights of stairs in an emergency)” and “poses an elevated risk to safety

for himself, his colleagues, the judges, and the public.”

        53.     On or around February 5, 2015, based on FOH’s determination, USMS advised

Defendant that Plaintiff was not medically qualified, and Defendant terminated Plaintiff without

making any effort to evaluate or challenge FOH’s determination.

        54.     Each   time that     USMS     advised       Defendant   of   FOH’s   determinations,

recommendations, and requests as to Plaintiff, USMS invited Defendant to contact them with

any questions or concerns.

        55.     Upon information and belief, Defendant never contacted USMS with any

questions or concerns about FOH’s determinations, recommendations, and requests as to

Plaintiff.

        56.     Upon information and belief, throughout the medical review process, USMS

welcomed input from Defendant about FOH’s determinations, recommendations, and requests as

to Plaintiff.




                                                 8
Case 1:20-cv-01395-LDH-RER Document 1 Filed 03/16/20 Page 9 of 16 PageID #: 9



       57.     Upon information and belief, Defendant never made any effort to evaluate or

challenge FOH’s determinations, recommendations, and requests as to Plaintiff, effectively

delegating the medical review process to USMS and blindly implementing USMS’s decisions.

       58.     Upon information and belief, there was no medical indication for stress testing

based on the results of the February 25, 2014 annual medical examination, including the PVCs

during a resting electrocardiogram.

       59.     Upon information and belief, the “rule-out” diagnosis for PVCs during a resting

electrocardiogram is ischemia, which was ruled out for Plaintiff by a diagnostic method other

than stress testing, and for which stress testing is not a reliable diagnostic method.

       60.     Upon information and belief, stress testing is not a reliable predictor of the risk of

sudden incapacitation or death due to a cardiac event during exercise, and, in any event, such risk

is extremely low, even for individuals with heart disease.

       61.     Upon information and belief, stress testing is not a reliable predictor of a CSO’s

ability to perform his job duties; on the contrary, the most reliable method of evaluating a CSO’s

ability to perform his job duties is day-to-day observation of the CSO over a long period of time.

       62.     Upon information and belief, Defendant did not require all CSOs to take stress

tests, and Defendant did not use stress tests to screen CSOs for general physical fitness unrelated

to a specific medical condition—i.e., reaching certain levels on a stress test was not an essential

function of the CSO position.

       63.     Upon information and belief, the MPHR is not a reliable predictor of an

individual’s exercise capacity.

       64.     Upon information and belief, there is no support in medical literature for FOH’s

assertion that the job duties of a CSO require a level of 10.0 METS.



                                                  9
Case 1:20-cv-01395-LDH-RER Document 1 Filed 03/16/20 Page 10 of 16 PageID #: 10



        65.     Upon information and belief, a level of 3.0 to 6.0 METS, which Plaintiff reached

 on all four of the stress tests, is required for activities such as bicycling at 5 to 9 miles per hour

 with hills, weight training and body building, downhill skiing, shoveling, and occupations that

 require extended periods of walking, pushing or pulling objects weighing 75 pounds, lifting 50

 pounds, and walking while carrying 50 pounds.

        66.     Upon information and belief, a level of greater than 6.0 METS, which Plaintiff

 reached on three of the four stress tests, is required for activities such as running, mountain

 climbing, rock climbing, rappelling, bicycling at more than 10 miles per hour with steep hills,

 push-ups, pull-ups, boxing, wrestling, competitive sports, digging ditches, and occupations that

 require extensive periods of running, rapid movement, pushing or pulling objects weighing more

 than 75 pounds, and running up a flight of stairs carrying more than 25 pounds, such as

 firefighting, construction, and coal mining.

        67.     Upon information and belief, a level of 10.0 METS, which Plaintiff was required

 to reach—and which Plaintiff did reach on one of the four stress tests—is required for activities

 such as firefighters breaking down walls while wearing full gear or climbing stairs or hills while

 carrying 50 to 74 pounds.

        68.     Upon information and belief, the results of all four of the stress tests, Plaintiff’s

 other medical records from the period of February 25, 2014 to February 3, 2015, and

 Defendant’s decision to return Plaintiff to full and unrestricted duty on December 1, 2014

 demonstrate that he was able to perform the essential functions of the CSO position without a

 reasonable accommodation.

        69.     Upon information and belief, there was no support in Plaintiff’s medical records

 nor medical literature for Defendant’s decisions to require Plaintiff to submit additional



                                                  10
Case 1:20-cv-01395-LDH-RER Document 1 Filed 03/16/20 Page 11 of 16 PageID #: 11



 information about his disability and take multiple stress tests, remove Plaintiff from duty on

 September 8, 2014, again remove Plaintiff from duty on January 14, 2015, and terminate

 Plaintiff on February 3, 2015.

        70.       Because of Defendant’s actions, Plaintiff has suffered monetary damages,

 including but not limited to lost wages and benefits.

        71.       Because of Defendant’s actions, Plaintiff has suffered significant emotional

 distress, including but not limited to depression, dejection, weight gain, shock at the loss of his

 employment after working for his entire adult life, stress due to a lack of discretionary income

 and credit card debt, and anxiety due to the difficulty of finding new employment in his late

 60s/early 70s.

                                   FIRST CAUSE OF ACTION
                          Disability Discrimination Pursuant to the ADA

        72.       All preceding paragraphs are incorporated herein by reference.

        73.       On or around July 19, 2015, Plaintiff filed a Charge of Discrimination, alleging

 discrimination based on disability, with the U.S. Equal Employment Opportunity Commission

 (“EEOC”).

        74.       On October 24, 2019, after an investigation, the EEOC issued a determination of

 reasonable cause.

        75.       On March 12, 2020, after a failed conciliation effort, the EEOC issued a Notice of

 Right to Sue.

        76.       Plaintiff is an individual with a “disability” as defined in 42 U.S.C. § 12102.

 Plaintiff has heart disease, which is a physical impairment that substantially limits circulatory

 function, which is a major bodily function and major life activity as defined in 42 U.S.C. §§

 12102(1)(A), (2), and a record of such impairment as defined in 42 U.S.C. § 12102(1)(B).

                                                  11
Case 1:20-cv-01395-LDH-RER Document 1 Filed 03/16/20 Page 12 of 16 PageID #: 12



 Alternatively, Defendant regarded Plaintiff as having a physical impairment as defined in 42

 U.S.C. §§ 12102(1)(A), (3).

        77.     Plaintiff is an “employee” as defined in 42 U.S.C. § 12111(4).

        78.     Defendant is a “covered entity” as defined in 42 U.S.C. § 12111(2).

        79.     Defendant is an “employer” as defined in 42 U.S.C. § 12111(5).

        80.     Plaintiff is a “qualified individual” as defined in 42 U.S.C. § 12111(8); he could

 perform the essential functions of the CSO position without a reasonable accommodation.

        81.     Pursuant to 42 U.S.C. § 12112, Defendant was prohibited from discriminating

 against Plaintiff because of his disability.

        82.     By, inter alia, removing Plaintiff from duty because of his disability and

 terminating Plaintiff because of his disability, Defendant discriminated against Plaintiff on the

 basis of disability in violation of 42 U.S.C. § 12112(a).

        83.     By, inter alia, requiring Plaintiff to submit additional information about his

 disability and take multiple stress tests, Defendant utilized standards, criteria, or methods of

 administration that have the effect of discrimination on the basis of disability in violation of 42

 U.S.C. § 12112(b)(3)(A), used qualification standards, employment tests, or other selection

 criteria that screen out or tend to screen out an individual with a disability or a class of

 individuals with disabilities and which were not job-related for the position in question nor

 consistent with business necessity in violation of 42 U.S.C. § 12112(b)(6), and required medical

 examinations and made inquiries of an employee as to whether such employee is an individual

 with a disability or as to the nature or severity of the disability which were not job-related for

 the position in question nor consistent with business necessity in violation of 42 U.S.C. §§

 12112(d)(1), (4).



                                                  12
Case 1:20-cv-01395-LDH-RER Document 1 Filed 03/16/20 Page 13 of 16 PageID #: 13



         84.     Insofar as Defendant acted pursuant to its contract with USMS, Defendant

 participated in a contractual or other arrangement or relationship that had the effect of subjecting

 Plaintiff to discrimination on the basis of disability in violation of 42 U.S.C. § 12112(b)(2).

         85.     Because Defendant discriminated against Plaintiff on the basis of disability,

 pursuant to 42 U.S.C. §§ 12117(a), 2000e-5(g), 1981a(a)(2), Defendant is liable to Plaintiff for

 back pay, front pay, and compensatory damages, and pursuant to 42 U.S.C. § 12205, Defendant

 is liable to Plaintiff for attorney’s fees and costs.

         86.     Because Defendant discriminated against Plaintiff on the basis of disability with

 malice or reckless indifference to his federally protected rights, pursuant to 42 U.S.C. §§

 12117(a), 1981a(a)(2), 1981a(b)(2), Defendant is liable Plaintiff for punitive damages.

                                  SECOND CAUSE OF ACTION
                        Disability Discrimination Pursuant to the NYSHRL

         87.     All preceding paragraphs are incorporated herein by reference.

         88.     Defendant is an “employer” as defined in N.Y. Exec. Law § 292(5).

         89.     Plaintiff is an individual with a “disability” as defined in N.Y. Exec. Law §

 292(21). Plaintiff has heart disease, which is a physical and medical impairment resulting from

 anatomical, physiological, genetic or neurological conditions which prevents the exercise of a

 normal bodily function and is demonstrable by medically accepted clinical or laboratory

 diagnostic techniques, and a record of such impairment. Plaintiff’s heart disease did not prevent

 him from performing in a reasonable manner the activities involved in CSO position.

 Alternatively, Plaintiff had a condition regarded by Defendant as such an impairment.

         90.     Pursuant to N.Y. Exec. Law § 296(1)(a), Defendant was prohibited from

 discriminating against Plaintiff because of his disability.




                                                    13
Case 1:20-cv-01395-LDH-RER Document 1 Filed 03/16/20 Page 14 of 16 PageID #: 14



          91.   By inter alia, removing Plaintiff from duty because of his disability, terminating

 Plaintiff because of his disability, and requiring Plaintiff to submit additional information about

 his disability and take multiple stress tests, Defendant discriminated against Plaintiff because of

 his disability in violation of N.Y. Exec. Law § 296(1)(a).

          92.   Because Defendant discriminated against Plaintiff because of his disability,

 pursuant to N.Y. Exec. Law § 297(9), Defendant is liable to Plaintiff for back pay, front pay,

 compensatory damages, and punitive damages, and pursuant to N.Y. Exec. Law § 297(10),

 Defendant is liable to Plaintiff for attorney’s fees and costs.

                                  THIRD CAUSE OF ACTION
                       Disability Discrimination Pursuant to the NYCHRL

          93.   All preceding paragraphs are incorporated herein by reference.

          94.   Plaintiff is a “person” as defined in N.Y.C. Admin. Code § 8-102.

          95.   Defendant is an “employer” as defined in N.Y.C. Admin. Code § 8-102.

          96.   Plaintiff is an individual with a “disability” as defined in N.Y.C. Admin. Code §

 8-102.    Plaintiff has heart disease, which is a physical and medical impairment of the

 cardiovascular system, and a record of such impairment. Alternatively, Defendant perceived

 Plaintiff as having a “disability” as defined in N.Y.C. Admin. Code § 8-102.

          97.   Pursuant to N.Y.C. Admin. Code § 8-107(1)(a), Defendant was prohibited from

 discriminating against Plaintiff because of his disability.

          98.   By inter alia, removing Plaintiff from duty because of his disability, terminating

 Plaintiff because of his disability, and requiring Plaintiff to submit additional information about

 his disability and take multiple stress tests, Defendant discriminated against Plaintiff because of

 his disability in violation of N.Y.C. Admin. Code § 8-107(1)(a).




                                                   14
Case 1:20-cv-01395-LDH-RER Document 1 Filed 03/16/20 Page 15 of 16 PageID #: 15



        99.     Because Defendant discriminated against Plaintiff because of his disability,

 pursuant to N.Y.C. Admin. Code § 8-502(a), Defendant is liable to Plaintiff for back pay, front

 pay, compensatory damages, and punitive damages, and pursuant to N.Y.C. Admin. Code § 8-

 502(g), Defendant is liable to Plaintiff for attorney’s fees and costs.

                                      PRAYER FOR RELIEF
                                      U




        WHEREFORE, Plaintiff respectfully requests that this Court enter a judgment against

 Defendant as follows:

        A.      Awarding Plaintiff back pay, in an amount to be determined at trial, pursuant to

                the ADA, NYSHRL, and NYCHRL;

        B.      Awarding Plaintiff front pay, in an amount to be determined at trial, pursuant to

                the ADA, NYSHRL, and NYCHRL;

        C.      Awarding Plaintiff compensatory damages, in an amount to be determined at trial,

                pursuant to the ADA, NYSHRL, and NYCHRL;

        D.      Awarding Plaintiff punitive damages, in an amount to be determined at trial,

                pursuant to the ADA, NYSHRL, and NYCHRL;

        E.      Awarding Plaintiff attorney’s fees and costs pursuant to the ADA, NYSHRL, and

                NYCHRL;

        F.      Awarding Plaintiff prejudgment interest pursuant to N.Y. CPLR 5004;

        G.      Awarding Plaintiff postjudgment interest pursuant to 29 U.S.C. § 1961; and

        H.      Granting such other relief as this Court deems just.




                                                  15
Case 1:20-cv-01395-LDH-RER Document 1 Filed 03/16/20 Page 16 of 16 PageID #: 16



 Dated: New York, New York
        March 16, 2020

                                       KORDER LAW

                                       By:
                                             Jacob Korder (JK7008)
                                             Attorneys for Plaintiff
                                             470 Park Avenue South
                                             3rd Floor North
                                                    P   P




                                             New York, NY 10016
                                             (646) 762-7265
                                             jkorder@korderlaw.com
                                             32TU                      U32T




                                       RAFF & BECKER LLP

                                       By:   /s/ Susan E. Salazar
                                                               3F




                                             Susan E. Salazar (SS7269)
                                             Attorneys for Plaintiff
                                             Of Counsel to Korder Law
                                             470 Park Avenue South
                                             3rd Floor North
                                                    P   P




                                             New York, NY 10016
                                             (212) 732-5400
                                             salazars@raffbecker.com
                                             32T




                                      16
